Yesawich, Jr., J.
Appeal from an order of the Family Court of Albany County (Flaherty, H.E.), entered July 28, 1989, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 4, to direct respondent to pay support for her children.
Petitioner, alleging that respondent had not provided fair and reasonable support for the parties’ two children, filed a petition for support pursuant to Family Court Act article 4 seeking to have respondent share the costs of their son’s college education. This request was expanded during the hearing which followed to include the cost of the parties’ daughter to attend a private high school (see, Family Ct Act §461 [a]; §466 [a]).
The parties were divorced pursuant to a judgment which incorporated but did not merge therein a previously executed separation agreement. That agreement originally, and as later modified, makes no reference to the children’s college or private high school education or to respondent’s obligation to contribute to their support for any other purpose. After a prolonged litigated history, the Hearing Examiner ordered respondent to pay $42 per week child support effective October 27, 1987 and arrearages in the amount of $3,486. Respondent appeals.
Because respondent failed to submit timely specific written objections to the Hearing Examiner’s final order of support, *849however, appellate review is precluded (Family Ct Act § 439 [e]; see, e.g., Matter of O’Brien v O’Brien, 156 AD2d 778; Matter of Menaldino v Mark UU., 141 AD2d 265, 267).
Appeal dismissed, without costs. Mahoney, P. J., Kane, Yesawich, Jr., Levine and Mercure, JJ., concur.